                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                           EASTERN DIVISION

                               NO. 4:20-CR-43-1BO(3)

UNITED STATES OF AMERICA                  )
                                          )      ORDER TO UNSEAL CASE
                    v.                    )         IN ITS ENTIRETY
                                          )
CURTIS TREVORE BELL                       )




      Upon Motion of the United States, it is hereby ORDERED that the above-

captioned case be unsealed in its entirety.

      This the 11 day of June, 2020.



                                       ____
                                       __________________________________
                                         _____________
                                         __         _ __________________
                                                                      _ _
                                       Kimberly A. Swank
                                       United States Magistrate Judge




          Case 4:20-cr-00043-BO Document 9 Filed 06/11/20 Page 1 of 1
